                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

DALE W. BIRCH,                                          )
                                                        )
                                 Plaintiff,             )
                                                        )
v.                                                      )      Case No. 19-2156-JAR
                                                        )
THE CITY OF ATCHISON, KANSAS, et al.,                   )
                                                        )
                                 Defendants.            )


                                               ORDER

         Plaintiff has filed a motion (ECF No. 16) for an order directing defendants to re-

mail two CDs of discovery responses to plaintiff’s address at the Atchison County Jail.

Defendants’ discovery responses included one CD of audio communications and one CD

containing a criminal case file.1 Plaintiff asserts that the CDs were wrongfully opened by

jail administrators outside of his presence, and he alleges that “evidence is being switched

or altered.”2 He therefore requests the court to order defendants to mail duplicate copies

of the two CDs, both to himself and to an attorney, Shaye L. Downing, at the Sloan Law




1
    ECF No. 17.
2
    ECF No. 16.

O:\ORDERS\19-2156-JAR-16.docx
Firm.3 Defendants oppose the motion, arguing they have complied with the local rules and

that plaintiff has not articulated a sufficient need for additional copies of the CDs.4

          The court agrees with defendants. Plaintiff has not articulated any reason requiring

defendants to undertake the cost of providing the CDs to plaintiff again. He has received

the CDs and makes no argument that he is unable to view their materials. Plaintiff merely

offers an unsupported assertion that he is “being cheated,” and that the Atchison County

Sheriff’s Department has intercepted and interfered with past mail.5

          Defendants have complied with their discovery requirements.           Without any

additional support for plaintiff’s request, the court declines to impose this burden on

defendants. Furthermore, plaintiff’s request for defendants to also mail copies of the CDs

to an attorney at Sloan Law Firm is denied. Shaye L. Downing has not entered an

appearance, and defendants have no burden to mail discovery responses to an attorney

unaffiliated with this case. For those reasons, plaintiff’s motion is denied.

          IT IS SO ORDERED.

          Dated August 7, 2019, at Kansas City, Kansas.

                                                     s/ James P. O=Hara
                                                    James P. O=Hara
                                                    U.S. Magistrate Judge




3
    Id.
4
    ECF No. 17.
5
    ECF No. 16.

                                               2
